In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-535 CR

____________________


BRAD WAYNE KEATON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CR 24881




MEMORANDUM OPINION (1)
	Brad Wayne Keaton was convicted and sentenced for assault on a public servant. 
Keaton filed a notice of appeal on December 16, 2004.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that the appellant
waived his right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification
has been provided to the Court of Appeals by the district clerk.
	On December 20, 2004, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered February 2, 2005
Do Not Publish
Before McKeithen, Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.